 1   UDAY DESHRAJ
     432 NE 57th Ave
 2   Hillsboro, OR 97124
     Telephone (503)548-8329
 3   ukdeshraj@gmail.com
     Pro Se
 4
 5
                                   UNITED STATES DISTRICT COURT
 6
                                 NORTHER DISTRICT OF CALIFORNIA
 7
                                        SAN FRANCISCO DIVISION
 8
     ARUNASREE SWAPNA, an individual,     ) Case No.: 3:16-CV-05482-JSC
 9                                        )
               Plaintiff,                 )
10                                        ) UDAY DESHRAJ DECLARATION IN
                                          ) RESPONSE TO COURT ORDER
11       vs.                              )
                                          )
12   UDAY KRISHNA DESHRAJ, an individual, )
                                          )
13                                        )
               Defendants.                )
14                                        )
15
16
                                    I, Uday Deshraj declare as follows:
17
        1. I am the defendant in this case(3:16-CV-05482-JSC)
18
        2. I have personal knowledge of all the facts stated in this declaration, and if called to
19
            testify, I could and would testify competently thereto.
20
        3. Pursuant to the Court Order dated December 21st, 2018 defendant submits this statement
21
            of expenses.
22
        4. The expenses related to the travel amount to $364.88 with break down as below
23
                a. Airfare - $280
24
                b. PDX Airport Parking - $27
25
                c. BART SFO-Court - $21.30
26
                d. Meals - $36.58
27
        5. For this settlement conference I was out from 4am -10.30pm on that day and spent a
28
            minimum of 10 hours in preparing statements and exhibits for this conference. I work full


                                                        1
     _______________________________________________________________________________________________________
                                    DECLARATION OF UDAY DESHRAJ (3:15-cv-05120)
 1          time and I have a family to take care of. It’s not fair on me, especially considering the
 2          repeated violations by the Plaintiff
 3      6. I would like the court to award whatever penalty it deems fair with the intention of both
 4          compensating me for harm and deterring the Plaintiff from further violations
 5      7. Also, The Fact discovery deadlines in this case are set for February 15th. My plan was to
 6          get all the documents from the Plaintiff and deposition her witnesses (who are all across
 7          the world – India, Dubai, Australia, Germany, US) based on that information. The
 8          Plaintiff has not provided ANY documents despite multiple court orders so I am in a
 9          situation where my time is running out and I am getting penalized for her conduct.
10          Considering this, I would respectfully request the court to freeze the court dates until the
11          Plaintiff responds to outstanding discovery court orders
12      8. The Court should also notice how the Plaintiff not only did not respond to show cause
13          notice, she used this as yet another opportunity to slander me and my family with
14          baseless allegations.
15      9. This is the exact same behavior she displayed in her deposition, she not only did not
16          provide ANY of the documents I requested, she responded to simple questions with
17          canned statements which have nothing to do with the question being asked. The court can
18          contrast her responses with my responses in my deposition. It clearly shows how a person
19          telling the truth answers a question verses someone who is making up random stories.
20      10. While I am not going to respond to each of her random allegations as I have already
21          provided proof on how she defrauded the court in virtually each and every aspect of this
22          case, including but not limited to - images, medical issues, residency, financial impacts,
23          postings, in my response to her Motion for Summary Judgement. I would like to point to
24          new allegation that I am stopping her from pursuing “remaining offenders”
25      11. From the data collected from her ex-attorney and her expert witness, while there are some
26          anonymous posting, there are many posts from people from in and around the place she
27          resides in India, some with even names attached to them, why didn’t she pursue these
28          people?, when did I stop her?, how can I stop her? and why would I stop her?



                                                        2
     _______________________________________________________________________________________________________
                                    DECLARATION OF UDAY DESHRAJ (3:15-cv-05120)
 1
 2   I declare under penalty of perjury under the laws of the United States that the foregoing is true
 3   and correct.
 4
 5   Date: 12/31/2018
 6                                                             Sign Name:/s/Uday Deshraj
 7                                                             Print Name: Uday Deshraj
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                        3
     _______________________________________________________________________________________________________
                                   DECLARATION OF UDAY DESHRAJ (3:15-cv-05120)
